NO. 12-10-00244-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
LUIS GONZALEZ MEDELLIN,
APPELLANT                                         '   APPEAL FROM THE 114TH

V.                                                '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                               '   SMITH COUNTY, TEXAS
APPELLEE
                               MEMORANDUM OPINION
                                   PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted
of felony driving while intoxicated, and attempts to appeal the order to withdraw court
costs from his inmate trust account.
       As pertinent here, Texas Rule of Appellate Procedure 26.2 provides that an appeal
is perfected when notice of appeal is filed within thirty days after the trial court enters an
appealable order. TEX. R. APP. P. 26.2(a)(1). The trial court entered the complained of
order on April 20, 2010. Therefore, Appellant’s notice of appeal was due to have been
filed on or before May 20, 2010. However, Appellant did not file his notice of appeal
until August 2, 2010, and did not file a motion for extension of time to file his notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3
(appellate court may extend time for filing notice of appeal if, within fifteen days after
deadline for filing notice of appeal, appellant files notice of appeal in trial court and
motion complying with Texas Rule of Appellate Procedure 10.5(b) in appellate court).
       On September 20, 2010, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file the notice of
appeal as permitted by rule 26.3. Appellant was further informed that the appeal would
be dismissed unless, on or before September 30, 2010, the information filed in this appeal
was amended to show the jurisdiction of this court. The deadline has passed, and
Appellant has neither shown the jurisdiction of this court nor otherwise responded to its
September 20, 2010 notice.
         Because this court has no authority to allow the late filing of a notice of appeal
except as provided by rule 26.3, the appeal must be dismissed. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, the appeal is dismissed for want of jurisdiction. All
pending motions are overruled as moot.
Opinion delivered October 6, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      2